Name: Council Implementing Regulation (EU) 2017/480 of 20 March 2017 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: nan

 21.3.2017 EN Official Journal of the European Union L 75/12 COUNCIL IMPLEMENTING REGULATION (EU) 2017/480 of 20 March 2017 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2012 the Council adopted Regulation (EU) No 36/2012. (2) In view of the gravity of the situation in Syria, four persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. (3) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2017. For the Council The President L. GRECH (1) OJ L 16, 19.1.2012, p. 1. ANNEX The following persons are added to the list set out in Section A (Persons) of Annex II to Regulation (EU) No 36/2012: Name Identifying information Reasons Date of listing 235. Ahmad Ballul (a.k.a. Ahmad Muhammad Ballul; Ahmed Balol) Date of birth: 10 October 1954 Rank: Major General; Commander of the Syrian Arab Air Force and Air Defence Forces Holds the rank of Major General, a senior officer and Commander of the Syrian Arab Air and Air Defence Forces, in post after May 2011. Operates in the chemical weapons proliferation sector and, as a senior ranking officer of the Syrian Arab Air Force, is responsible for the violent repression against the civilian population, including the use of chemical weapons attacks by the Syrian regime identified in the report of the Joint Investigative Mechanism. 21.3.2017 236. Saji' Darwish (a.k.a. Saji Jamil Darwish; Sajee Darwish; Sjaa Darwis) Date of birth: 11 January 1957 Rank: Major General, Syrian Arab Air Force Holds the rank of Major General, a senior officer and Commander of the 22nd Division of the Syrian Arab Air Force, in post after May 2011. Operates in the chemical weapons proliferation sector and is responsible for the violent repression against the civilian population: as a senior ranking officer of the Syrian Arab Air Force and Commander of the 22nd Division he holds responsibility for the use of chemical weapons by aircraft operating from airbases under the control of the 22nd Division, including the attack on Talmenes that the Joint Investigative Mechanism reported was conducted by Hama airfield-based regime helicopters. 21.3.2017 237. Muhammed Ibrahim Date of birth: 5 August 1964 Rank: Brigadier General; Deputy Commander of Syrian Arab Air Force 63rd Brigade at Hama airfield Holds the rank of Brigadier General, a senior officer and Deputy Commander of the Syrian Arab Air Force 63rd Brigade, in post after May 2011. Operates in the chemical weapons proliferation sector and, as a senior ranking officer of the Syrian Arab Air Force during the period investigated by the Joint Investigative Mechanism and Deputy Commander of the 63rd brigade from March to December 2015, is responsible for the violent repression against the civilian population through the use of chemical weapons by the 63rd Brigade in Talmenes (21 April 2014), Qmenas (16 March 2015) and Sarmin (16 March 2015). 21.3.2017 238. Badi' Mu'alla Date of birth: 1961 Place of birth: Bistuwir, Jablah, Syria Rank: Brigadier General; Commander of Syrian Arab Air Force 63rd Brigade Holds the rank of Brigadier General, a senior officer and Commander of 63rd Brigade of the Syrian Arab Air Force, in post after May 2011. Operates in the chemical weapons proliferation sector and, as Commander of the 63rd Brigade during the period investigated by the Joint Investigative Mechanism, is responsible for the violent repression against the civilian population through the use of chemical weapons by the 63rd Brigade in Talmenes (21 April 2014), Qmenas (16 March 2015) and Sarmin (16 March 2015). 21.3.2017